Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 01, 2022

The Court of Appeals hereby passes the following order:

A22A0212. LEMARCUS ALLISON et al. v. CALCON MUTUAL MORTGAGE,
    LLC d/b/a ONETRUST HOMELOANS et al.

      Appellants Lemarcus Allison and LA Property Investments, LLC filed their
brief in this action with a certificate of service signed by attorney Clifford E.
Hardwick, IV. The certificate states:
      I hereby certify that I have on this day served a copy of the within and
      foregoing BRIEF OF APPELLANTS upon counsel of record to this
      matter via Statutory Electronic Mail. I certify that there is a prior
      agreement with Bret J. Chaness, Esq. to allow documents in a .pdf
      format sent via email to suffice for service[.]
Appellees have moved to dismiss the appeal on the ground that the attorneys had no
prior agreement for electronic service and Hardwick did not accomplish service as
required by our Court rules. In support of their motion, Appellees submitted the
affidavit of their attorney, Chaness, who averred that he had not made any agreement
with Hardwick to accept filings by electronic means (and, in fact, had never spoken
to Hardwick “in any capacity about this matter or any other matter”), and that he had
not been served with Appellant’s brief by email or other means. Appellants have not
responded to the motion to dismiss.
        Court of Appeals Rule 6 (b) provides that all documents filed in this Court
“shall show that copies have been served upon opposing counsel by United States
Postal Service, personal service, or electronic service.” Rule 6 (d) states, in relevant
part:
        Parties utilizing electronic service shall strictly adhere to the following
        process: A party may serve a document via email if the filer certifies
        that, based upon a prior agreement with the recipient party, service of a
        PDF copy of the document via email will be deemed sufficient service.
(Emphasis supplied.) Under Rule 6 (f), “[a]ny document without a certificate of
service or otherwise not in compliance with this rule shall not be accepted for filing.”
        In light of the uncontradicted evidence that Appellants failed to comply with
Rule 6, we hereby STRIKE Appellants’ brief from the record. See Court of Appeals
Rule 6 (f). Under Court of Appeals Rule 23 (a), an appellant’s failure to file a brief
may result in the dismissal of the appeal. In the absence of a properly filed appellant’s
brief, Appellees’ motion to dismiss is GRANTED and this appeal is DISMISSED.
        We note that attorney Hardwick has also misrepresented the existence of a
prior agreement for electronic service in Case Nos. A22A0545 and A22D0155.
Hardwick is cautioned that “[r]epeated violations of this Court’s rules or orders may
result in the revocation of the violator’s admission to practice before the Court of
Appeals.” Court of Appeals Rule 7 (d).

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           02/01/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.